Dismissed and Memorandum Opinion filed September 11, 2003








Dismissed and Memorandum Opinion filed September 11,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00922-CR
____________
 
ANTHONY RAY SHEPHERD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 937,254
 

 
M
E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was convicted of the
offense of aggravated robbery.  On June
18, 2003, appellant was sentenced to confinement for forty years in the
Institutional Division of the Texas Department of Criminal Justice.  No timely motion for new trial was
filed.  Appellant=s pro se notice of appeal was not
filed until August 15, 2003.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Moreover, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 11, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R.
App. P. 47.2(b).